United States Courts

UNITED STATES DISTRICT COURT Souther Disc of Texas
SOUTHERN DISTRICT OF TEXAS JAN 07 2020
David J.
LAREDO DIVISION id sede aoa, Clerk

UNITED STATES OF AMERICA §
§
v. § CRIMINAL NO. 5:19-CR-2082
§
8

ALEJANDRO RODRIGUEZ-RODRIGUEZ

FACTUAL STATEMENT IN SUPPORT OF PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas and Yoona Lim, Assistant United States Attorney, and the
defendant, ALEJANDRO RODRIGUEZ-RODRIGUEZ and the defendant’s counsel, hereby
stipulate as follows:

16

If this case proceeded to trial, the United States of America would prove each element of
the offense beyond a reasonable doubt. The following facts, among others, would be offered to
establish the Defendant’s guilt:

I. .

On November 3, 2019, a driver of an Audi Q7, later identified as Alejandro Rodriguez-
Rodriguez applied for admission into the United States at the Juarez-Lincoln Intemational Bridge
in Laredo, Texas, along with a passenger. Rodriguez gave a negative declaration to Customs and
Border Protection (CBP) Officers, and was sent to secondary for a random inspection. At
secondary, Rodriguez again gave a negative declaration for narcotics, currency, and firearms, and
told CBP Officers that he was on his way to San Marcos, Texas. An x-ray of the vehicle revealed

anomalies within the tires. A CBP service canine alerted to the odor of narcotics. A physical

13
examination of the tires revealed 26 bundles of a white powdery substance that tested positive for
cocaine. The total weight of the cocaine was 31.80 kilograms.

After rights advisement and waiver, Rodriguez stated he was the owner of the Audi Q7
which he purchased approximately a week or a week and a half ago prior. Rodriguez also stated
he suspected he was being interviewed by agents because he imagined something was found in his
vehicle. When the agents confirmed that narcotics were found in his vehicle, Rodriguez requested
a lawyer and the interview ended.

On November 4, 2019, when Rodriguez was being transported to the Webb County Jail,
he made an unprovoked statement to the agents that he wanted to help out the day before during
the interview but the only information he had is a nickname. The agents advised Rodriguez that he
had invoked his right to have an attorney present for any further questioning on November 3, 2019,
and that anything he say can be used against him in any criminal proceedings. Rodriguez reiterated
that the only information he had was a nickname. No questions were asked by agents.

I.

Defendant, ALEJANDRO RODRIGUEZ-RODRIGUEZ, hereby confesses and

judicially admits that on November 3, 2019, he knowingly conspire to import 5 kilograms or

more of cocaine, in violation of Title 21, United States Code, Section 963.

a

ALEJ ANDRORO RIGUEZ-RODRIGUEZ
Defendant

 

APPROVED:

RYAN K. PATRICK
UNITED STATES ATTORNEY

14.
 

 

For Yoona Lim Francisco Montemayor Jr
Assistant United States Attorney Attorney for Defendant

Southern District of Texas
Telephone: (956) 723-6523
Email: Yoona.Lim@usdoj.gov

15
